[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action asking that a marriage be dissolved. All jurisdictional requirements for its maintenance have been met.
The parties intermarried on September 11, 1987 in Milford, Connecticut. There is one child, Brittany, issue of the marriage. She was born on January 20, 1990.
The marriage has broken down irretrievably with no hope of reconciliation. It is dissolved. It broke down sometime in 1990. Thereafter the suit papers were served on the defendant on October 17, 1990, slightly over three years from the date of the marriage.
Both parties were at fault for the breakdown — the plaintiff for his drinking; the defendant for allowing her parents to intervene in the marriage and for her use of credit cards.
Neither party is awarded alimony.
Custody of the child, Brittany, is awarded jointly to the parties. She shall live with the defendant and the plaintiff shall have reasonable rights of visitation with her including visitation on Mondays and Wednesdays from 5:00 PM to 8:00 PM and every other Saturday from 10:00 AM to 7:00 PM.
The plaintiff shall pay support for the child Brittany in the amount of $240 a week which the court finds to be the amount CT Page 7039 authorized by the guidelines.
The parties residence at 732 Howe Avenue, Shelton, Connecticut shall be sold and the net proceeds shall be divided equally between the parties. If the property is not sold and the title to same closed by October 1, 1991, the parties will attempt to give the mortgagee a deed thereto in lieu of foreclosure.
The 1990 Tax refund check shall be split between the parties equally.
Each party shall pay the fees of the their own attorney.
The plaintiff will provide medical insurance for the child Brittany as available through any employer of his. Uninsured medical expenses for the child Brittany shall be shared equally by the parties. If any such employer of the plaintiff also makes available life insurance, the plaintiff shall provide such insurance with the child Brittany as beneficiary thereof.
The plaintiff may take the child Brittany as a dependent on his income tax returns every other year commencing with the year 1991 and the defendant may take her on as dependent every other year commencing with the year 1992.
THOMAS, J. O'SULLIVAN, TRIAL REFEREE CT Page 7040
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 7041
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 7042
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 7043
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 7044
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 7045
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 7046